Citation Nr: 1218092	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  09-13 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a skin disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel







INTRODUCTION

The Veteran had active service in the United States Navy from February 1971 to November 1974.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he experiences a chronic recurrent skin condition, claimed as hives, and that this disorder had causal origins during his period of service in the U.S. Navy.  

Service treatment records indicate one episode of a skin complaint in January 1973.  The Veteran was seen by service medical personnel and found to exhibit a rash on the upper trunk which had been present for two weeks.  At the time of examination, the Veteran did not report having a history of allergic reaction; however, an antihistamine was prescribed along with a topical lotion.  There do not appear to be any additional complaints, and the Veteran's skin/lymphatic system was found to be normal at separation.  There were, however, three scars noted at separation on the chin, waist, and groin.

The Veteran asserts that he has been treated for dermatological complaints on several occasions following service.  Unfortunately, one of the private medical centers he identified could not be reached via mail (U.S. Postal Service returned VA's inquiry letter).  There is, however, one documented post-service treatment for a skin disorder occurring in January 2001 in the available medical records.  The Veteran was seen at that time by a clinician at the Long Beach Memorial Medical Center who assessed him with a skin rash and possible allergic reaction.  Subsequent VA records, to include a clinical consultation of December 2006 which specifically noted a negative finding for rashes, eruptions, or lesions, do not contain any diagnoses of a chronic skin disability.  

As of yet, the Veteran has not been offered a comprehensive VA dermatology examination to evaluate his alleged skin disorder, and no opinion as to etiology of this claimed condition has been forwarded.  The Board notes that the Veteran does, as described above, have a documented in-service episode of a rash which was thought to be possibly allergic in nature, and there is a 2001 consultation which also assessed a possible allergic reaction on the skin.  While this evidence does not amount to a preponderance of the evidence supporting his assertions, it does raise the possibility of a current disability being present which might, at least potentially, have a causal origin in service.  Accordingly, in light of jurisprudential precedent, a comprehensive VA examination addressing both current symptoms and etiology must be afforded.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, it is pertinent to note that the Veteran indicated to VA that he is in receipt of disability benefits from the Social Security Administration (SSA).  He has specified that these records relate exclusively to his service-connected posttraumatic stress disorder (PTSD), and has contended that the SSA has found him permanently disabled as due to that condition.  The Veteran has not alleged that he is in receipt of these benefits for his alleged skin disorder.  As this is the case, VA has no duty to obtain SSA records which are not pertinent to the claim on appeal.   See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Accordingly, the RO is notified that they need not attempt to secure records from SSA prior to affording the VA dermatology examination or prior to re-adjudicating the claim for service connection.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully satisfied.   

2.  Schedule the Veteran for a comprehensive VA examination with a clinician familiar with skin disorders.  In this regard, the examiner is asked to identify any current pathologies of the skin, to include allergic rashes of a recurrent nature and scars on the chin, waist, and groin, and to opine as to if it is at least as likely as not (50 percent probability or greater) that such a condition had causal origin in active service.  The examiner should discuss the noted in-service complaint of a skin rash and the scars noted on the separation examination, and he/she should provide a rationale with any conclusions reached in the narrative portion of the examination report.  Speculative and/or conclusory opinions are unhelpful and will require additional remand.

3.  After any additional indicated development, re-adjudicate the issue on appeal.  Should the claim be denied, issue an appropriate supplemental statement of the case to the Veteran and his representative and return the claim to the Board for final adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

